The judgment of the court (Slidell, J., dissenting,) was pronounced by
Rost, J.
In the case of the plaintiffs against the Ursuline Nuns, 2d Ann. 611, we refused to give judgment against the defendants, for a tax on real property not laid out into streets, which had freen assessed at the same rate as *606tlie tax on tho other real property of the municipality; but we reserved the rights of the corporation to recover the tax, upon previously making a deduction on the assessment, as contemplated by the proviso of the 6th section of the act of 1805, incorporating the city of New Orleans.
The plaintiffs have since passed ordinances making that deduction; and they now claim from tho defendant the reduced taxes on his property not laid out into streets, for the years 1.843 and 1844, and also the full tax for the year 1848, under the provisions of the act “to provide for the payment of the debts of the municipalities of New Orleans, approved on the 4th of May, 1847.”
The defence is, that the property taxed is situated out of the incorporated lim its of the municipality; that, by law, the city of New Orleans, or either municipality, has not the right to levy taxos on property situated within its limits, until the city council shall extend to the property taxed equal support and privileges with the city and incorporated faubourgs, agreeably to the tax imposed; that the property taxed has never enjoyed the privileges and immunities granted to the properties situated in other parts of the municipality; that the defendant has always made his own roads, has no guards, nor light, nor anything else, from the corporation, to establish the equivalent of the amount of taxes claimed from him.
The case is before us on the appeal taken by the defendant, from a judgment in favor of the plaintiffs. The defendant’s counsel admit, that the issue is substantially the same as was made in the case of the Ursuline Nuns. But they ask us to review that decision; and the grounds upon which its correctness is assailed by them, have been argued with marked ability. We are not prepared to admit tho alleged injustice of the tax, as it bears upon the defendant and others in his situation ; and if we were, this is not a matter upon which we can act. We must, within certain limits, apply the law as we find it written, and be guided exclusively by the established rules of interpretation, which can alone give it certainty. Fixed and precise rules, unbending alike for the rich and the poor, though they may, in rare instances, be productive of hard cases, are better than an arbitrary interpretation, which would leave the rights of litigants to the discretion and conscience of the judge.
The sixth section of tho act of 1805 provides, that lands within the limits of the city, not laid out into streets, shall not be taxed for the maintenance of lights, of the city watch, and for watering and cleaning the streets. With those exceptions, there is no reservation on the power of the city government, under that section, to tax that property in common with all other within the limits of the city.
The only acts of the Legislature which have restrained, or in any manner affected,.the power of taxation given to the city government, by the act of 1805, are the act of 1813, the act of 1830, and the act of 1834. The act of 1813 is in these words: “ That so much of the sixth section of the act incorporating the city of New Orleans, passed in 1805, as gives the city council power to lay tax for the use of the city on the suburbs which are laid out into streets, outside of the cily and incorporated suburbs, shall be, and is hereby, repealed, with all acts having reference thereto, until the city council shall extend the aforesaid suburbs equal support and privileges with the city and incorporated suburbs, agreeable to the tax that may be laid on such suburbs, by the city council.” It applies exclusively to property laid out into streets, and does not touch the power of the corporation to tax rural property.
The act of 1830 defines unincorporated faubourgs to be, those which pay no tax to the city, inasmuch as they do not enjoy the same advantages as the other *607parts of said city. It clearly refers to the faubourgs dispensed from paying taxes, by the act of 1813, and the definition it gives, cannot, upon any sound rule of construction, be applied to any others.
The act of 1834 is entitled, “ an act to explain the extent of the powers, vested by law in the mayor and city council of the city of New Orleans, and for other purposes.” The preamble of the act shows, that the main object of the Legislature in passing it was, to determine whether the corporate powers of the city government were to be extended to the unincorporated faubourgs, and other parts of the banlieue of the city, in the same manner as in the^ city proper and its incorporated faubourgs.
The first, second, fourth and fifth sections of the act have alone reference to taxation. The first section authorizes a tax on carts, drays and carriages, over the entire limits of the corporation. The second section provides, that a certain class of carts, drays and carriages, which arq .not kept for hire, shall also be subject to taxation within the same limits. The fourth section authorizes the mayor and city council to appoint assessors of taxes. The fifth section defines the duties of the assessors, and authorizes the corporation to bring suit against all who are in default, to pay their taxes,- together with eight per cent interest from the day on which they ought to have been paid. It also specifies how the corporation shall proceed against non-residents, and ends by this proviso: “Provided also, however, that nothing contained in this section shall be so interpreted, as to give the right to the mayor and city council to tax any property not within the incorporated limits of the city.” This proviso is the only portion of the act that has any reference to the subject matter of this controversy, and the question is, whether it has repealed the limited power to tax rural property, given by the sixth section of the act of 1805.
It is conceded, that the law does not favor repeals by implication; the legal presumption being, that the Legislature, when it entertains an intention, will express it in clear and explicit terms. But, it is urged, that the intention to repeal is to be inferred from the spirit and intent of the act of 1834, and the object which the Legislature had in passing it; that in 1832, the Supreme Court had determined, in the case of Laferranderie v. Mayor et al., that the corporation had not the power to lay taxes on lands outside of the limits of the city and the incorporated faubourgs, (3 L. R. 246,) and that, under that decision, the Legislature, in passing the act of 1834, took it for granted, that the power to tax rural estate within the incorporated limits of the city, did not previously exist. This may be as stated by counsel; but we are unable to perceive how it can assist the defendant’s cause. If it be an admissible presumption, that the lawmaker does not at all times know the state of .the law, and that, in this case, the Legislature was not aware that, tinder the sixth section of the act of 1805, the power existed, it "is clear that they could not have intended to repeal it. The wording of the proviso of the act of 1834, is not, in our opinion, sufficiently comprehensive to authorize a repeal of former laws, -by implication, in any case; and if, as alleged, it was adopted under the influence of an error of law, we could not, a fortiori, give it effect as a repealing clause, because we have no means of ascertaining that the action of the Legislature would have been the same, if they had been apprized that the power to .tax rural estate was given to the city by the original act of incorporation, and had never been taken away.
It was urged, on the argument of the case, that the act of 1847, under which the tax of 1848 is claimed, is void, being passed in violation of art. 118 of the *608Constitution of the State, in this, that it embraces more than one object, and all ,the objects embraced therein are not expressed in the title.
The title of the act is, “ an act to provide for the payment of the debts of the municipalities of New Orleans.” The first section provides, that the taxation within each municipality shall be equal and uniform; that property shall be taxed in proportion to its value, and that no one species of property shall be taxed higher than another of equal value. The second section prohibits the emission by the municipalities of bills of credit, promissory notes, or paper currency of any description; and the creation of any debt beyond their revenues. It also prohibits the appropriation of monies to any other than municipal purposes, the subscribing for stock of corporations, and the borrowing of money to an amount exceeding one hundred thousand dollars. The eighth section authorizes the mayor and commissioners of the general sinking fund to sell certain property. The thirteenth section requires the State Treasurer to enforce a strict compliance with a law passed in 1839.
It is urged, that these provisions embrace several different and distinct objects, and render the act in which they are found, unconstitutional and void in toto. In the case of the State v. Hackett, 5th Ann. 91, we had occasion to say, that the title of a law, under the 118th art. of the Constitution, sliould not be interpreted in a strict or technical sense ; and that it was sufficient, that the object of the law be stated in its title, according to the understanding of reasonable men. We stated, that if the title of the act, in that case, had been generally for the arrest and custody of runaway slaves, we would have considered it sufficient; but that, under a title to regulate and define fees, the new provisions, made for the arrest and custody of runaway slaves, were in violation of the article of the Constitution. Tested by this rule, we are not prepared to say, that any of the provisions of this act are unconstitutional. Some provide the means of raising a fund to pay the debts of the municipalities, and the others are intended to secure the appropriation of the fund thus raised to that object. But if it were true, that some of the sections fall under the constitutional prohibition, this would not render the act entirely null. When portions of a law come within the reasonable intendment of its title, and others do not, the latter alone are unconstitutional, provided they can stand separately.
The first section of the act of 1847 clearly comes within the intendment of its title. It provides how the taxes, with which the debts of the municipalities are to be paid, shall be levied; and is totally unconnected with any of the sections objected to. Supposing those sections to be void, their nullity would not affect the power given to the municipalities, by the first section, to levy taxes equal and uniform. The kind of equality meant by the Legislature being stated in the act, nothing remains for us, but to give effect to their enactments. The taxes on the slaves for the years 1843 and 1844 were properly assessed, as in other parts of the municipality. Slaves are taxed independently of the land to which they are attached.
The judgment is affirmed, with costs.